DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Species VI (Fig. 15B), Subspecies “B” (Fig. 5), claims 1-3, 8-10, and 13-20 in the reply filed on 1/31/2022 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The nonelected claims 4 -7 and 11 have been withdrawn from further consideration on the merits. The Office action on elected claims 1-3, 8-10, and 13-20 follows.

Claim Objections

Claims 1, 2, 8, 9,  10, 13, 16, and 20, are objected to because of the following informalities: 
claims 9 and 16 (line 3) recite an ungrammatical limitations “an [sic] anchored region”.  
Further, claim 16 in the last line recites an article “a” instead of “the” before the limitation “heat-generating structure”. 

	Further, claims 2 and 8 recite the same limitation “an additional step region”, while referring to different elements of the claimed apparatus. The same goes for claims 10 and 13.
	Furthermore, claim 2 appears in contradiction with parent claim 1, since it recites the limitations: “an additional step region between the step region and the extension region”. However, the parent claim 1 recites that “an extension region extending outward from the step region”. Therefore, claim 1 should recite: “an extension region extending outward from an additional step region”. The same goes for claims 9 and 10.
	Appropriate corrections are required. Applicant’s cooperation is requested in correcting of any remaining problems and informalities of which Applicant may become aware in the claims.

Double Patenting

Claims 1-3, 8-10, and 13-20  of this application is patentably indistinct from claims 1-3, 8-10, and 13-20  of Application No. 17/023, 215. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-3, 8-10, and 13-20 , are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, 8-10, and 13-20 of copending Application No. 17/023, 215 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0225213 to Richards et al. (cited in IDS, hereinafter “Richards”).
Regarding claim 1, Richards discloses an actuator (120, Fig. 8-10; par. [0080], “a cantilever-type micro-transducer 120”; par. [0009]; “it would be desirable to implement a piezoelectric film in a micro-heat pump for cooling applications of MEMS and micro-electronics”), comprising: an anchored region (126, Fig. 8, 9 - see anchored region comprising left portion of the peripheral portion 126 on the left end of the actuator; par. [0080], “a peripheral portion 126 of the body 102”); and a cantilevered arm extending outward from the anchored region (124, 130, 142, Fig. 8, 9; par. [0080], “The support layer 124 and a piezoelectric unit 130 carried by the support layer 124 together define a flexible cantilever 142”) wherein the cantilevered arm includes a step region extending outward from the anchored region having a step thickness (Fig. 8, 9 - see step region comprising right side of peripheral portion 126 and step leading to the left end of the support layer portion 124 and piezoelectric unit 130, and see how the step region has a thickness as measured at the peripheral portion before the step; par. [0080]); an extension region extending outward from the step region having an extension thickness less than the step thickness (Fig. 8, 9 – see extension region comprising the central region of support layer portion 124 and piezoelectric unit 130, and see how the extension region has an extension thickness less than the step thickness; par. [0080]); and an outer region extending outward from the extension region having an outer thickness greater than the extension thickness (Fig. 8, 9 - 
Regarding claim 9, Richards discloses a cooling system (Fig. 8, 9, 10; par. [0080], “a cantilever-type micro-transducer 120”; par. [0009], “it would be desirable to implement a piezoelectric film in a micro-heat pump for cooling applications of MEMS and micro-electronics”), comprising: an anchor (158, Fig. 8, 9, 10 - see anchor comprising second barrier member 158; par. [0086]); and a cooling element (120, Fig. 8, 9, 10; par. [0080], “a cantilever-type micro-transducer 120”; par. [0009], “it would be desirable to implement a piezoelectric film in a micro-heat pump for cooling applications of MEMS and micro-electronics”) including a anchored region (126, Fig. 8, 9 - see anchored region comprising left portion of the peripheral portion 126 on the left end of the actuator; par. [0080], “a peripheral portion 126 of the body 102”) and a cantilevered arm (124, 130, 142, Fig. 8, 9; par. [0080], “The support layer 124 and a piezoelectric unit 130 carried by the support layer 124 together define a flexible cantilever 142”), the anchored region being fixed by the anchor (Fig. 8, 9, 10 - see how the anchored region 126 is fixed to the anchor 158; par. [0080]; par. [0086]), the cantilevered arm extending outward from the anchored region (Fig. 8, 9, 10) wherein the cantilevered arm includes a step region extending outward from the anchored region having a step is thickness (Fig. 8, 9 - see step region comprising right side of peripheral portion 126 and step leading to the left end of the support layer portion 124 and piezoelectric unit 130, and see how the step region has a thickness as measured at the peripheral portion before the step; par. [0080]); an extension region extending outward from the step region having an extension thickness less than the step thickness (Fig. 8, 9 – see extension region comprising the central region of support layer portion 124 and 
Examiner’s Note: intended use, Richards' cooling element is considered capable of undergoing vibrational motion to drive a fluid toward a heat-generating structure. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the Ex parte Masham, 2 USPQ2d 1647 (1987). If the prior art structure is capable of performing the intended use, as in the instant case, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 13, and 16-20, are rejected under 35 U.S.C. 103 as being unpatentable over Richards alone.
Regarding claim 16, Richards discloses a method of cooling a heat-generating structure (120, Fig. 8, 9, 10; par. [0060], “a cantilever-type micro-transducer 120”; par. [0009], “it would be desirable to implement a piezoelectric film in a micro-heat pump for cooling applications of
MEMS and micro-electronics'), comprising: driving a cooling element (120, Fig. 8, 9, 10; par. [0080], “a cantilever-type micro-transducer 120”; par. [0009], “it would be desirable to 
element is driven as a pump, as opposed to a heat engine; par. [0008], “In most applications of piezoelectric films, such as in micro actuators, pumps and valves, electrical power is converted to mechanical power”; par. [0009], “reducing chip operating temperatures by removing waste heat through active cooling is considered to be among the most promising strategies available to the micro-processor industry for overcoming these obstacles. Thus, it would be desirable to implement a piezoelectric film in a micro-heat pump for cooling applications of MEMS and micro-electronics”; par. [0036], “a micro-transducer can be used either as a micro-heat engine to convert thermal energy, flowing from a higher temperature to a lower temperature, into electric current or as a micro-heat pump, i.e., a micro-refrigerator, that consumes electric energy to pump thermal energy from a lower temperature to a higher temperature. The micro-transducer has
particular applicability for use as a micro-heat engine for providing electrical power to MEMS or micro-electronic devices, for example, or as a micro-heat pump to remove heat from MEMS or micro-electronic devices”; par. [0082], “the vibrations or oscillations of the moving body causes the free end 140 of the cantilever 142 to deflect upwardly and downwardly relative to the peripheral portion 126”), the cooling element including a anchored region (126, Fig. 8, 9 - see anchored region comprising left portion of the peripheral portion 126 on the left end of the actuator; para[0080], “a peripheral portion 126 of the body 102') and a cantilevered arm (124, 130, 142, Fig. 8, 9; par. [0080], “The support layer 124 and a piezoelectric unit 130 carried by the support layer 124 together define a flexible cantilever 142”), the cantilevered arm extending outward from the anchored region (Fig. 8, 9, 10) wherein the cantilevered arm includes a step 
outer region extending outward from the extension region having an outer thickness greater than the extension thickness (Fig. 8, 9 - see outer region 140 with mass 138, with said outer region -having an outer thickness greater than the extension thickness; par. [0080], “a free end 140”; par. [0081], “a mass 138 may be disposed proximate the free end of the flexible cantilever 142”), the cooling element being configured to undergo vibrational motion when actuated to drive a fluid toward a heat-generating structure (Fig. 8, 9, 10 - see how the cooling element 120 is configured to undergo vibrational motion, when operated as a micro-heat pump, when actuated to drive the 
While Richards does not explicitly disclose the positive recitation of a method, Richards' device is inherently used to perform the claimed method - Richards teaches how the cooling element functions and how to operate it. Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention  to have utilized the system and teachings of Richards as a whole, effectively providing a method of use through enabling a user to operate the cooling element so as to properly apply vibrational motion to the cantilevered arm in order to pump fluid through the cooling element. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 8, 13, and 19, Richards discloses all as applied to claims 1, 9, and 16 above, but does not disclose: an additional cantilevered arm extending outward from the anchored region opposite to the cantilevered arm, the additional cantilevered arm including an additional step region, an additional extension region ,and an additional outer region, the additional step region extending outward from the anchored region and having an additional step thickness, the additional extension region extending outward from the additional step region and having an additional extension thickness less than the additional step thickness, the additional outer region extending outward from the additional extension region and having an additional outer thickness greater than the additional extension thickness, the method further comprising: driving the additional cantilevered arm at the frequency. 
All of the aforementioned claimed “additional” elements could have been achieved by a mere duplication of the components of Richards’ device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented all of the aforementioned “additional” components as recited in claim 19, in order to achieve a more effective and efficient cooling system and desired performance thereof, while not exceeding targeted production costs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 17, 18 and 20, Richards discloses the method of claim 16, but does not 
While Richards does not specifically teach the aforementioned driving frequencies, it is well known in the art that routine experimentation and various engineering design choices could have been used to have arrived at the desired driving frequency. Accordingly, it would have been obvious to one of ordinary skill in the art to have arrived at the desired driving frequency for Richards' method, including as claimed, in order to have allowed for a more effective and efficient cooling system. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e., for the driving frequency) involves only routine skill in the art. See In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (i.e., driving performance, pumping efficiency, etc.) effective variable (i.e., driving frequency) involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, Richards does not disclose specific dimensions, i.e., wherein the outer thickness is at least fifty micrometers and not more than two hundred micrometers thicker than the extension thickness, wherein the outer region has a width of at least one hundred micrometers and not more than three hundred micrometers, and wherein the extension region has a length extending outward from the step region of at least 0.5 millimeter and not more than 1.5 millimeters.
It is well known in the art that routine experimentation and various engineering design choices could have been used to have arrived at the desired optimal dimensions. Accordingly, it In re Aller and In re Boesch, supra.

Conclusion

The remaining references made of record and not relied upon are considered pertinent to the Applicant's disclosure, because of the teachings of various oscillating and reciprocating fans and pumps and cooling arrangements employing them. Further, US 6483419, 7324323, 8736134, 6876047, and 6531947 teach various MEMS structures with cantilevered arms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 


/Anatoly Vortman/
Primary Examiner
Art Unit 2835